Citation Nr: 1509707	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee osteoarthritis and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1971 with various subsequent periods of active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2014.  A transcript of that hearing has been associated with the claims file.   During this hearing, the Veteran withdrew the claim of service connection for dermatitis. Thus, this  matter is no longer before the Board. 

In various statements submitted after the Board's hearing, the Veteran appears to raise the matter of service connection for anxiety and depression.  This matter should be clarified by the RO.

The issue of service connection for right knee osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 1992, the RO denied service connection for a right knee condition.

2.  The evidence added to the record since the August 1992 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for right knee osteoarthritis.  


CONCLUSION OF LAW

1.  The August 1992 RO decision that denied service connection for a right knee condition is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of service connection for right knee osteoarthritis.  38 U.S.C.A. § 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2014).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for a right knee condition in an August 1992 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2014) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The August 1992 rating decision denied the claim for service connection for a right knee condition because the evidence or record did not show any right knee problem during his regular period of active duty or that his reported injury occurred while in an active duty status.  

The Board finds that the newly received evidence after the August 1992 rating decision, is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of the Veteran's testimony in the May 2014 Board hearing regarding treatment for his right knee during a period of ACDUTRA and continued right knee symptoms since that time.  This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for right knee osteoarthritis, especially when taken together with the evidence in the service treatment records demonstrating treatment for a right knee injury during a period of ACDUTRA.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2014).  Therefore, this claim are reopened.  

ORDER

New and material evidence having been received, the claim of service connection for right knee osteoarthritis is reopened and the appeal is granted to this extent only.  


REMAND

The Veteran was provided a VA examination of his right knee in September 2011, however, the examiner's opinions were incomplete and inadequate as no rationale was provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In finding that the Veteran's right knee was less likely than not incurred in or caused by the claimed in-service injury, event or illness, the examiner explained that the Veteran's history was so "scanty" and noted that a secure opinion could not be given.  In addition, in finding that no baseline level of severity of the Veteran's right knee disability could be determined, the examiner then found it was not at least as likely as not that the disability was aggravated beyond its natural progression, and then explained that no opinion could be given.  In addition, this examination did not include any radiology findings in order to determine whether the Veteran, in fact, had any right knee arthritis or meniscal problems.  Moreover, considering the Veteran's testimony in the May 2014 VA examination of continued right knee problems since his active service, which he is competent to report on, an adequate VA examination and opinion are needed to assist in determining the Veteran's current right knee disability and whether such was caused by or is otherwise related to his active service (specifically his period of ACDUTRA in this case) or whether such disability was aggravated by his period of ACDUTRA.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially concerning his VA medical records from November 2011 and thereafter, which have not been associated with the record, and private medical records from Dr. Austin Mitchell and Dr. Yazmen Imran, or any other private physician the Veteran identified as having treated his right knee.  Documentation of all efforts to obtain these records should be included in the claims file.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the right knee.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's right knee disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's history and service treatment records carefully.  Service treatment records demonstrate treatment for a right knee injury, noted as a reinjury of the right knee which occurred in November 1975, during a period of active duty for training (ACDUTRA).  Service treatment records also demonstrate the Veteran had surgery of the right knee for a torn meniscus in early 1976.  

Please also note: the Veteran is competent to attest to any lay observable right knee symptoms and past treatment, including any continuity of symptoms since his active service and/or ACDUTRA.  

All tests of the right knee should be performed to determine his current right knee diagnosis, including x-rays and any testing necessary to assess ligament stability and meniscal problems.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed right knee disabilities.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disability was incurred during his active military service or ACDUTRA, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include his reported re-injury of the right knee during his period of ACDUTRA in November 1975.  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disability alternatively which existed prior to his period of ACDUTRA in November 1975 was aggravated by that period of ACDUTRA in November 1975.

(d).  If it is determined that any currently diagnosed right knee disability was aggravated by the his period of ACDUTRA in November 1975, was such aggravation beyond the natural progress of the right knee disability at that time.  To the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of etiology of the right knee at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


